OPINION — AG — ** COUNTY COMMISSIONERS — EASEMENTS FOR PUBLIC UTILITIES ** BY VIRTUE OF 69 O.S. 1401 [69-1401], PUBLIC UTILITIES HAVE THE RIGHT TO PLACE PIPELINES UNDER AND IN THE RIGHT OF WAY OF COUNTY ROADS SUBJECT TO THE CONSENT AND RULES AND REGULATIONS OF THE RESPECTIVE BOARDS OF COUNTY COMMISSIONERS. IT IS 'NOT' WITHIN THE POWER OF THE COUNTY COMMISSIONERS TO GRANT A PERMANENT EASEMENT FOR THE PLACEMENT OF A PIPELINE WITHIN THE RIGHT OF WAY OF A COUNTY ROAD, HOWEVER, SUCH PIPELINES MAY BE APPROPRIATELY PLACE BY PUBLIC UTILITIES WITH THE CONSENT OF THE COUNTY COMMISSIONERS, SUBJECT IN ADDITION TO THE RELEVANT STATUTES AND RULES AND REGULATIONS OF SUCH COUNTY COMMISSIONERS. UNDER THE LAWS AND CASE LAW OF THE STATE OF OKLAHOMA, A COUNTY IS IMMUNE FROM TORT LIABILITY. (SOVEREIGN IMMUNITY, ROADS, HIGHWAYS, RIGHT OF WAY, CONVEY INTERESTS, DAMAGES) CITE: 69 O.S. 1401 [69-1401], 69 O.S. 1402 [69-1402], 19 O.S. 1 [19-1], 19 O.S. 339 [19-339] [19-339] (DEEDS EXECUTED BY THE COUNTY), OPINION NO. 71-209, 69 O.S. 1403 [69-1403], 11 O.S. 16.1 [11-16.1] [11-16.1] (STEVEN E. MOORE) ** SEE: OPINION NO. 74-138 (1974) **